DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/451,736, filed on October 21, 2021.

Oath/Declaration
Oath/Declaration as filed on October 21, 2021 is noted by the Examiner.

Claim Objections
Claim 13 are objected to because of the following informalities:  
Claim 13 recite limitation “the openings” in first and third lines of claim 13, but it is unclear as to exactly which openings are being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that clarifies more specifically as to what the openings are referring to.
Claim 20 are objected to because of the following informalities:  
Claim 20 recite limitation “the openings” in eleventh line of claim 20, but it is unclear as to exactly which openings are being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that clarifies more specifically as to what the openings are referring to.
Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a fingerprint detector configured to” in claim 1 is considered to read on fingerprint detector 220 (pg. 11, paragraphs[0046]-[0047]; 220 FIG. 1A).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U.S. Patent Application Publication 2019/0019000 A1 (hereinafter Lee I).
Regarding claim 20, Lee I teaches a display device, comprising: a display panel; a sensor disposed on the display panel and including a first area and a second area (100, 131, 110 FIGS. 1-5, paragraph[0034] of Lee I teaches FIG. 1 is a block diagram illustrating an electronic device according to an example embodiment; referring to FIG. 1, an electronic device 100 may include a fingerprint sensor 110, a touch panel 121, a touch driving integrated circuit (TDI) 122, a display panel 131, a display driving integrated circuit (DDI) 132, and an application processor (AP) 101; and in an example embodiment, the electronic device 100 may be one of various electronic devices such as a portable communication terminal, a smartphone, a personal digital assistant (PDA), a portable media player (PMP), a digital camera, a smartphone, a tablet computer, a laptop computer, a wearable device, and the like, and See also at least paragraphs[0036]-[0037], [0053], and [0080]-[0085] of Lee I (i.e., Lee I teaches an electronic display device having a display panel with a sensor, disposed along a sensing area and on a bottom surface of the display panel, that includes a first area overlapping a color filter structure and surrounding a second area of the sensor that overlaps an opening within the color filter structure)), the sensor configured to sense light transmitted through the display panel (FIGS. 1-5, paragraph[0037] of Lee I teaches each of the plurality of fingerprint pixels FPX may be configured to sense light reflected from a user fingerprint; and that is, the plurality of fingerprint pixels FPX may be configured to capture an image (i.e., fingerprint image information) of the user fingerprint, and See also at least paragraphs[0042], [0067], [0074]-[0076] of Lee I (i.e., Lee I teaches  the fingerprint sensor that includes a fingerprint sensing array with fingerprint pixels that each include a photodiode and that are configured to capture and recognize fingerprint image information (i.e., ridge and valley of a fingerprint) based on reflected light from a fingerprint in contact with the sensing area)); and 
an optical filter disposed between the display panel and the sensor, the optical filter overlapping with the first area and not overlapping with the second area, the optical filter configured to block the light of a first wavelength, wherein the first area at least partially surrounds the second area and the optical filter includes at least one opening corresponding to the second area, wherein the openings are disposed to be spaced apart from each other at a first separation distance on a plane, such that at least one of the openings corresponds to a detected fingerprint (CFS FIGS. 1-5, paragraph[0074] of Lee I teaches referring to FIG. 4, the fingerprint sensing pixel array 111 may include the fingerprint pixels FPX1 and FPX2 and the spectrum pixels SPX1 and SPX2; each of the fingerprint pixels FPX1 and FPX2 may include an optical lens OL, an upper passivation layer UP, a metal shield structure MTS, a color filter structure CFS, photodiodes PD1 and PD2, and boundary isolation layers BR; the optical lens OL is configured to focus light reflected from the fingerprint FP; and the upper passivation layer UP may be formed between the optical lens OL and the color filter structure CFS, and See also at least paragraphs[0034]-[0037], [0053], [0061], [0075]-[0076], and [0080]-[0085] of Lee I (i.e., Lee I teaches the color filter structure with openings that correspond to and overlap with the second area of the sensor for fingerprint sensing, wherein color filter structure overlaps with the first area of the sensor that surrounds the second area of the sensor, and wherein the color filter only passes light having a wavelength corresponding to a certain color components)).


  Potentially Allowable Subject Matter
Claims 1 and 14 are allowable, because for claims 1 and 14 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-12, and 15-19 are allowable, because for each of claims 2-12 and 15-19, in light of their dependency on their respective independent claims, the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome objection indicated above, because for claim 13, in light of its dependency on its independent claim, the prior art references of record do not teach the combination of all element limitations as presently claimed.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621